--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                       
                                March 26, 2015
                                       
                                       

In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the 26[th] day of March, 2015.

10-15-00003-CV	CITY OF McGREGOR v. LAURA GARRETT, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE ESTATE OF XX, DECEASED, HER MINOR SON, & AS A WRONGFUL DEATH BENEFICIARY; AND RICKY THOMAS, AS REPRESENTATIVE OF THE ESTATE OF XX, DECEASED, HIS MINOR SON, & AS A WRONGFUL DEATH BENEFICIARY - ON APPEAL FROM THE 170[TH] DISTRICT COURT OF McLENNAN COUNTY - TRIAL COURT NO. 2014-1793-4 - SET ASIDE, DISMISSED, AND REMANDED - Memorandum Opinion by Justice Davis:

"This cause came on to be heard on the "Unopposed Motion to Dismiss Appeal Without Deciding on the Merits of the Appeal" filed by Appellees; and the same being considered, because it is the opinion of the Court said motion should be granted; it is therefore ordered, adjudged and decreed that the judgment of the court below be, and hereby is, set aside without regard to the merits and this cause is remanded to the 170[th] District Court of McLennan County, Texas, for rendition of judgment in accordance with the parties' agreement.  It is further ordered that costs are taxed against the party incurring same and that this decision be certified below for observance."